Citation Nr: 1806139	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy, as secondary to herbicide exposure or service-connected diabetes and the associated complications.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to February 1984, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal was remanded by the Board in January 2015 and May 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Board requested a medical opinion from an urologist regarding the etiology of the Veteran's benign prostatic hypertrophy (BPH).  The Board, in part, requested the specialist to address whether the BPH was aggravated by the Veteran's service-connected diabetes and the associated complications (including nephropathy with hypertension and bilateral peripheral neuropathy of the upper and lower extremities).  The specialist stated in a September 2017 medical opinion that ". . . further studies to investigate the patient's bladder function, and to evaluate for any evidence of neurogenic bladder, would be required to determine if the patient's severe diabetes could have aggravated his BPH condition."  In light of this medical opinion, the Board finds that a remand is required in order to afford the Veteran an appropriate examination to determine whether his BPH was aggravated by his service-connected diabetes and associated complications.  

Additionally, upon remand, the Veteran should be afforded an additional opportunity to submit or identify any pertinent treatment records.   


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to submit or identify any relevant treatment records, to specifically include records from Laughlin Air Force Base dated since July 2016 and any available records from a Dr. S.D. 

Any identified records should be sought.  Any negative response should be associated with the claims file.      

2.  Schedule the Veteran for an appropriate examination to determine whether his benign prostatic hypertrophy (BPH) is aggravated by his service-connected diabetes and associated complications. 

Prior to performing the examination and rendering an opinion, the examiner should review the September 2017 medical opinion, specifically the final paragraph of the opinion regarding aggravation of BPH by diabetes and the associated complications.  

Then, after conducting any appropriate tests and examination, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's BPH was aggravated by his service-connected diabetes and the associated complications (to include nephropathy with hypertension and bilateral peripheral neuropathy of the upper and lower extremities). 

The examiner should provide a thorough rationale for the opinion rendered.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




